                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                   COLUMBIA DIVISION

 UNITED STATES OF AMERICA                        )
                                                 )
 v.                                              )    NO. 1:18-cr-00002
                                                 )    JUDGE RICHARDSON
 JAMES B. WEST                                   )
                                                 )


                           MEMORANDUM OPINION & ORDER

        Pending before the Court is Defendant’s Motion for Release Pending Sentencing (Doc. No.

42, “Motion”), supported by a declaration (Doc. No. 42-1). Defendant claims that he should be

released pending sentencing due to the enhanced risk of being infected with COVID-19 while

detained at Davidson County jail, combined with the enhanced risk he faces should he become

infected due to having diabetes, high blood pressure and high cholesterol. Defendant relies

specifically on 18 U.S.C. § 3145(c), stating as follows:

                 The defendant recognizes that he has pleaded guilty already, and that 18
        U.S.C. § 3143 ordinarily might require his continued detention. However, 18
        U.S.C. § 3145(c) allows release of a defendant, even defendants whose detention
        otherwise is mandated under 18 U.S.C. § 3143, when a judicial officer finds that
        the defendant has made a showing of exceptional circumstances under § 3145(c).
        United States v. Christman, 2010 U.S. App. LEXIS 4525 (6th Cir. 2010). In
        Christman, the Sixth Circuit acknowledged that a district court judge is a “judicial
        officer” contemplated in § 3145(c). The Sixth Circuit also concluded that the
        district court had the authority to release someone whose detention otherwise was
        mandated under § 3143(a)(2).

(Doc. No. 42 at 6).

        The Government has filed a response in opposition (Doc. No. 45), supported by a

supplemental sealed filing (Doc. No. 47-1). For the reasons set forth below, the Motion is

DENIED.




      Case 1:18-cr-00002 Document 50 Filed 05/21/20 Page 1 of 12 PageID #: 120
   I.      THE DISTRICT COURT HAS AUTHORITY TO CONSIDER RELEASING
           DEFENDANT PENDING SENTENCING UNDER 18 U.S.C. § 3145(c), BUT
           INVOCATION OF SECTION 3145(c) DOES NOTHING TO REDUCE OR
           SATISFY THE BURDEN DEFENDANT BEARS IN ANY EVENT UNDER 18
           U.S.C. § 3145(c) TO SHOW BY CLEAR AND CONVICNING EVIDENCE THAT
           HE DOES NOT POSE A FLIGHT RISK OR DANGER TO OTHERS.

        As noted above, Defendant has moved for release pending his sentencing based on what

he asserts are “exceptional reasons” pursuant to 18 U.S.C. § 3145(c). As noted in the quoted

language above, Defendant maintains that release pending sentencing is possible under Section

3145(c) even if 18 U.S.C. § 3143(a)(2) ordinarily might require his continued detention after his

guilty plea. Implicit in Defendant’s argument is the notion that “exceptional reasons” alone can

justify releasing a defendant pending sentencing even if the defendant cannot make the showing

he otherwise would have to make for release under Section 3143(a)(2) as a convicted defendant.

Defendant thereby also implies that he does not have to satisfy any of the requirements of Section

3143.

        In other words, Defendant claims (whether expressly or implicitly) that: (a) Section 3145(c)

is applicable to requests for release made by defendants otherwise subject to detention under

Section 3143(a)(2); (b) Section 3145(c) is applicable to requests to district courts for release

pending sentencing made by such defendants; and (c) if he can show “exceptional reasons” within

the meaning of Section 3145(c), then he can be released, even if he cannot satisfy any of the

requirements for release under Section 3143. As set forth below, the first two claims are correct.

But the third one is incorrect—a reality illuminated by an examination of the statutes at issue as

well as case law interpreting Section 3145(c), including the Sixth Circuit case conclusively

supporting the second claim. The examination shows why invocation of Section 3145(c) ultimately

does not help a defendant awaiting sentencing, like Defendant, who cannot meet the heavy burden

to show that he or she is unlikely to flee or pose a danger to others.




    Case 1:18-cr-00002 Document 50 Filed 05/21/20 Page 2 of 12 PageID #: 121
         The first part of the relevant analysis is an identification of the basis for Defendant’s current

detention. The Court will do so thoroughly, even providing some detail that is not directly relevant

to the issues but is helpful in distinguishing between what (including what statutory authority) is

and what is not relevant to the issues here. The Court does so in hopes of bringing clarity to a topic

that, the undersigned fears, historically has been under-analyzed and not properly understood.

         Defendant was charged originally, in a criminal complaint, only with a single violation of

18 U.S.C. § 922(g), i.e., possession of a firearm by a convicted felon. The Government moved to

detain Defendant pursuant to 18 U.S.C. § 3142(f)(1)(E), on the grounds “that no condition or

combination of conditions will reasonably assure the appearance of the defendant as required and

the safety of any other person and the community.” (Doc. No. 3).1 As the Government correctly

asserted, it could properly move for detention on this basis for the particular crime charged.

         On the other hand, the Government was not entitled to a presumption (albeit a rebuttable

one) that the alternative bases for detention (i.e., flight risk and danger to others, either of which

alone would mandate detention) exist. There are certain charges as to which such a presumption

applies based solely on the identity of the charge itself; these are listed in 18 U.S.C. § 3142(e)(3).

But an alleged violation of 18 U.S.C. § 922(g) is not one of them. Despite the lack of a

presumption, and absent opposition from Defendant, the magistrate judge granted the motion for

detention. (Doc. No. 9).

         The Government thereafter filed an Indictment against Defendant, charging him with six

counts: Count One—Possession of a Firearm by a Convicted Felon, in violation of Title 18, United

States Code, Sections 922(g)(1) and 924; Counts Two and Six—Possession with Intent to

Distribute Methamphetamine, in violation of Title 21, United States Code, Section 841(a)(1);


         1
           These alternative grounds for detention will be referred to herein as “flight risk” and “danger to others,”
respectively.



    Case 1:18-cr-00002 Document 50 Filed 05/21/20 Page 3 of 12 PageID #: 122
Count Three—Possession of a Firearm in Furtherance of a Drug Trafficking Crime, in violation

of Title 18, United States Code, Section 924(c)(1)(A); Count Four—Possession of a Firearm and

Ammunition by Convicted Felon, in violation of Title 18, United States Code, Sections 922(g)(1)

and 924; and Count Five—Convicted Felon in Possession of Ammunition, in violation of Title 18,

United States Code, Sections 922(g)(1) and 924. Defendant thereafter moved for a detention

hearing, asking the Court to release him, but his motion was denied. (Doc. Nos. 28, 29).

       Defendant thereafter pled guilty to all six counts of the Indictment. (Doc. Nos. 34-36).

Three of these counts fall within 18 U.S.C. § 3142(e)(3); Counts Two and Six (each a violation of

the Controlled Substances Act with a maximum prison sentence of 20 years) fall within 18 U.S.C.

§ 3142(e)(3), and Count Three falls within 18 U.S.C. § 3142(e)(3)(B). And Counts Two and Six

also fall within a category of especially serious crimes described in 18 U.S.C. § 3142(f)(1)(C)—a

fact that entails certain consequences, including those discussed below.

       Once convicted upon his guilty plea, Defendant’s detention was governed by 18 U.S.C. §

3143(a), which applies to defendants who have been found guilty and are awaiting sentencing.

That subsection has two paragraphs. Paragraph (1) applies generally, irrespective of the charges

involved, and paragraph (2) is applicable only to cases involving particular specified charges,

including charges falling within Section 3142(f)(1)(A)-(C).2 The idea seems clear: paragraph (2)

relates to more serious charges (compared to a garden-variety charge) and thus requires more for

the release of a defendant convicted of any such charge. More specifically, subsection (a) of

Section 3143 provides, in pertinent part: in paragraph (1) that detention is mandatory unless the

defendant can show by clear and convincing evidence that he is not a flight risk or danger to




       2
           This includes Section 3142(f)(1)(C), which covers Counts Two and Six in Defendant’s case.




   Case 1:18-cr-00002 Document 50 Filed 05/21/20 Page 4 of 12 PageID #: 123
others;3 and in paragraph (2) that for a defendant convicted of a crime falling within Section

3142(f)(1)(A)-(C), detention is mandatory even if he can make the required showing by clear and

convincing evidence that he is not a flight risk or danger to others, unless there is a substantial

likelihood that a motion for acquittal or new trial will be granted or an attorney for the

Government has recommended that no sentence of imprisonment be imposed on the person.

         As noted above, Defendant has been convicted of two crimes falling within Section

3142(f)(1)(C). This means that his case is now governed by paragraph (2) of Section 3143(a). For

Defendant to be released under that paragraph, as noted, (A) he would have to show by clear and

convincing evidence that he is not a flight risk or a danger to others; and (B) there would have to

be a substantial likelihood that a motion for acquittal or new trial will be granted or a prosecutorial

recommendation that no sentence of imprisonment be imposed on the defendant. The latter is

typically an enormous hurdle for a defendant seeking release, especially one who has pled guilty;

after all, in the case of a guilty plea to the kind of serious charge covered by Section 3142(f)(1)(A)-

(C), there is typically both a very small likelihood that a motion for acquittal or new trial will be

granted and an absence of a prosecutorial recommendation of no imprisonment. It would seem,

then, that for defendants subject to paragraph (2), release pending sentencing typically is virtually

out of the question even if they are demonstrably neither a flight risk or danger to others.

         That is where Section 3145(c) comes in. It comes to the aid of just such a defendant. It

provides:

         (c) Appeal from a release or detention order.--An appeal from a release or
         detention order, or from a decision denying revocation or amendment of such an
         order, is governed by the provisions of section 1291 of title 28 and section 3731 of
         this title. The appeal shall be determined promptly. A person subject to detention
         pursuant to section 3143(a)(2) or (b)(2), and who meets the conditions of release

         3
            If the defendant can make that showing, then release is mandatory. See 18 U.S.C. § 3143(a)(1). So under
paragraph (1), everything turns on whether the defendant can make the required showing; if not, he is detained, and if
so, he is released. Not so with paragraph (2).



    Case 1:18-cr-00002 Document 50 Filed 05/21/20 Page 5 of 12 PageID #: 124
        set forth in section 3143(a)(1) or (b)(1), may be ordered released, under appropriate
        conditions, by the judicial officer, if it is clearly shown that there are exceptional
        reasons why such person’s detention would not be appropriate.

18 U.S.C. §3145(c). It is notable, for reasons discussed below, that the final sentence—the one on

which Defendant really relies—applies only in the case of a defendant “subject to detention

pursuant to section 3143(a)(2) or (b)(2),” such as Defendant here.4

        This subsection follows just after a subsection dealing with a district judge’s authority to

review a detention order of a magistrate judge:

        (b) Review of a detention order.--If a person is ordered detained by a magistrate
        judge, or by a person other than a judge of a court having original jurisdiction over
        the offense and other than a Federal appellate court, the person may file, with the
        court having original jurisdiction over the offense, a motion for revocation or
        amendment of the order. The motion shall be determined promptly.

18 U.S.C. §3145(c).

        Section 3145(b) refers to “review” by the court having “original jurisdiction over the

offense”; it is axiomatic that this generally is a reference to “review” (of a magistrate judge’s

decision) by a reviewing judge (i.e., district judge) of the same district court. By contrast, Section

3145(c) refers only to an “appeal” (and not to mere “review”) and to statutory provisions governing

appeals to the United States Court of Appeals. So a threshold issue is whether a district judge has

any authority to grant release based on (among other things, as discussed below) a finding of

“exceptional reasons” pursuant to Section 3145(c). Much has been said on this issue over the years.

As it was coming to a head in this circuit, one district court to address it was United States v.

Miller, 568 F. Supp. 2d 764 (E.D. Ky. 2008):

               Although the above-referenced statutory provisions would appear to limit
        appeals for “exceptional reasons” to appellate courts, those courts that have
        addressed this issue are split concerning whether district courts have jurisdiction to

        4
          Defendant is not subject to detention under Section 3143(b)(2), which applies only to (post-sentencing)
detention pending appeal. But as noted above, Defendant is subject to detention pending sentencing pursuant to
Section 3143(a)(2).



    Case 1:18-cr-00002 Document 50 Filed 05/21/20 Page 6 of 12 PageID #: 125
       review their own detention determinations under 18 U.S.C. § 3145(c). In fact, the
       majority of circuit courts that have addressed the issue have concluded that district
       courts have jurisdiction to consider whether “exceptional reasons” exist to
       overcome the otherwise mandatory detention provisions of 18 U.S.C. § 3143(a)(2)
       and 18 U.S.C. § 3142(f)(1)(C).

Id. at 768. “[M]any of the district courts addressing this issue have held that the plain language of

§ 3145 establishes that the ‘exceptional reasons’ provision is only applicable on appeal.” Id. at

771. The court in Miller “acknowledge[d] that, if read in isolation, the introductory sentence of §

3145(c), which refers to statutes that address appeals from final orders of the district court, states

that § 3145 may only be applied by the appellate courts.” Id. at 772. Nevertheless, it “agree[d with

courts holding] that § 3145(c) may be applied by the district court and the appellate court.” Id. at

772. It did so because it found the introductory sentence of Section 3145(c) ambiguous “when read

in conjunction with the remainder of § 3145, and in context of the Bail Reform Act as a whole,”

and then invoked the statute’s legislative history (and relevant case law) to resolve the ambiguity

in favor of the notion that Section 3145(c) grants district courts authority to consider release based

on “exceptional reasons.” Id. at 772-74.

       In a sure sign of the uncertainty surrounding this issue at the time, a different district judge

from the same court soon thereafter came to the opposite conclusion. See United States v. Smith,

593 F. Supp. 2d 948, 957 (E.D. Ky. 2009) (holding that “the Court does not have the authority to

address Smith’s ‘exceptional reasons’ argument for release pending sentencing under 3145(c) as

such an argument may properly be considered only by the court of appeals”). The Sixth Circuit

thereafter settled this issue in the case Defendant relies on here, United States v. Christman, 596

F.3d 870 (6th Cir. 2010). There the court wrote in a short (and authorless) order:

       Although we have never explicitly held in a published decision that the district court
       has authority to release a defendant being detained pursuant to § 3143(a)(2) upon a
       showing of “exceptional reasons” under § 3145(c), we have reached that conclusion
       in an unpublished decision. United States v. Cook, 42 Fed. Appx. 803, 804 (6th Cir.




    Case 1:18-cr-00002 Document 50 Filed 05/21/20 Page 7 of 12 PageID #: 126
         2002) (unpublished). Given that holding, the unanimous agreement of other circuits
         that have considered the issue, see id. (collecting cases), and the government’s
         concession of error in this case, we hold that the district court erred in not
         considering whether Christman established exceptional reasons to support his
         release pending sentencing.

Id. at 870-71.5 According to Defendant, Christman stands for the proposition that “18 U.S.C. §

3145(c) allows release of a defendant, even defendants whose detention otherwise is mandated

under 18 U.S.C. § 3143, when a judicial officer finds that the defendant has made a showing of

exceptional circumstances under § 3145(c).” (Doc. No. 42 at 6). Defendant further claims, putting

it only slightly differently, that the court in Christman “concluded that the district court had the

authority to release someone whose detention otherwise was mandated under § 3143(a)(2).”

         These statements are accurate as far they go. But they do not go far enough, because

Christman actually held that “[a] defendant subject to detention under § 3143(a)(2) may be

released [by a district judge as well as a court of appeals] if it is ‘clearly shown,’ among other

things, that there are ‘exceptional reasons’ why his detention is inappropriate.” 18 U.S.C. §

3145(c). Id. at 870 (emphasis added). As indicated by the emphasized phrase, “exceptional

reasons” alone will not justify release under Section 3145(c); some “other things” are required.

And the text of the statute tells as what they are: satisfaction of “the conditions of release set forth

in section 3143(a)(1) or (b)(1).” 18 U.S.C. § 3145(c). In Section 3143(a)(1), which (rather than


         5
          It is worth noting, even though it changes nothing in the instant case, that Christman applies only to release
pending sentencing, and not release pending appeal:

                  The Sixth Circuit has recently held a district court has authority to release a defendant being
         detained pursuant to § 3143(a)(2) upon a showing of “exceptional reasons” under § 3145(c).
         [Christman, 596 F.3d at 870]. § 3143(a)(2), however, applies to a request for release on bond
         pending sentencing, while Defendant here seeks release after sentencing and pending her appeal
         under § 3143(b). The Court is unaware of authority for the proposition a district court can consider
         a showing of “exceptional reasons” why detention is inappropriate under § 3145(c) when deciding
         whether a defendant qualifies for release pending appeal under § 3145(b) . . . .

United States v. Booker, No. 1:11-CR-14, 2012 WL 12884853, at *7 (E.D. Tenn. Feb. 24, 2012).




    Case 1:18-cr-00002 Document 50 Filed 05/21/20 Page 8 of 12 PageID #: 127
Section 3143(b)(1)) is applicable in Defendant’s case,6 the conditions set forth are that the

defendant show by clear and convincing evidence that he or she is not a flight risk or danger to

the community.

        Many cases confirm this understanding. As Chief Judge Crenshaw of this district put it just

last week:

        [M]any decisions suggest that the question of “exceptional circumstances” arises
        only after the lack of a risk of flight and dangerousness factors have been met. See
        e.g., United States v. Roeder, No. 20-1682, ––– F.3d ––––, ––––, 2020 WL
        1545872, at *2 (3d Cir. Apr. 1, 2020) (“If there has been a finding by clear and
        convincing evidence that ‘the person is not likely to flee or pose a danger to the
        safety of any other person or the community if released,’ see 18 U.S.C. § 3143(a),
        we may grant relief ‘if it is clearly shown that there are exceptional reasons why
        such person's detention would not be appropriate.’ ”); United States v. Velarde, 555
        F. App'x 840, 841 (10th Cir. 2014) (emphasis in original) (“That leaves the
        provision in 18 U.S.C. § 3145(c) permitting release if (1) it is shown by clear and
        convincing evidence that the defendant is neither a flight risk nor a danger to the
        community and (2) ‘clearly shown that there are exceptional reasons why such
        person's detention would not be appropriate.’ ”); United States v. Ferry, No. CR
        18-00930 MV, 2020 WL 2198118, at *2 (D.N.M. May 6, 2020) (“The Court first
        finds that, although it has the authority to release Ms. Ferry pursuant to 18 U.S.C.
        § 3145(c) notwithstanding the “mandatory detention” provision of 18 U.S.C. §
        3143(a)(2), it may do so only if Ms. Ferry demonstrates by clear and convincing
        evidence that she is not a flight risk or a danger to the community[.]”).

United States v. Wiseman, No. 3:19-CR-00099, 2020 WL 2487199, at *1–4 (M.D. Tenn. May 14,

2020). Ultimately, Judge Crenshaw did not see the need to opine on the correctness of these

decisions, because he found other grounds to deny defendant Wiseman’s request for release. But

in the undersigned’s view, these cases are clearly correct, for several reasons. First, they comport

with the language of Section 3145(c), giving it a construction that prevents the phrase “who meets

the conditions of release set forth in section 3143(a)(1)” from becoming a nullity. Second, they

comport with Christman’s observation that under Section 3145(c), “other things” are required


        6
           As noted elsewhere herein, Section 3143(a) applies to release pending sentencing, and Section 3143(b)
applies to (post-sentencing) release pending appeal. So Section 3143(a) applies to Defendant’s case, meaning that
Section 3143(a)(1) is the applicable provision for purposes of applying Section 3145(c).



    Case 1:18-cr-00002 Document 50 Filed 05/21/20 Page 9 of 12 PageID #: 128
besides “exceptional circumstances.” Third, they comport with the decision on remand of

Christman itself; in a decision that was not reversed, the district court on remand noted:

       [B]efore the Court may begin the exceptional reasons analysis, the defendant must
       “meet[ ] the conditions of release set forth in section 3143(a)(1).” 18 U.S.C. §
       3145(c). A detainee satisfies the conditions of § 3143(a)(1) only if he can
       demonstrate “by clear and convincing evidence that he is not likely to flee or pose
       a danger to the safety of any other person or the community if released.” 18 U.S.C.
       § 3143(a)(1).

United States v. Christman, 712 F. Supp. 2d 651, 653–54 (E.D. Ky. 2010). Fourth, this

interpretation is consistent with a plainly sensible policy recognition that if a defendant must be

detained even prior to conviction because he or she poses a flight risk or danger to others, then

after conviction the Court needs to be even more satisfied that the defendant poses no such risk—

rather than simply ignore the significance of any such risk due to an exclusive focus on

“exceptional reasons.”

       But under this interpretation, what use is the last sentence of Section 3145(c) to defendants?

Put differently, does this interpretation render the language regarding “exceptional reasons” a

nullity, depriving a defendant of any possible benefit from the existence of “exceptional reasons”

since he or she is just going to have to meet his or her heavy burden as to flight risk and danger to

others anyway?

       The answer is no. As noted, Section 3145(c) applies to (and only to) a defendant “subject

to detention pursuant to section 3143(a)(2) or (b)(2).” Defendant, as noted, is subject to detention

under Section 3143(a)(2), and an analysis of that paragraph shows the major potential benefit

Section 3145(c) bestows upon such a defendant who can meet his or her burden as to risk of flight.

For such a defendant who can show “exceptional reasons,” Section 3145(c) indicates by omission

that Section 3143(a)(2)’s other generally applicable requirement—i.e., a substantial likelihood that

a motion for acquittal or new trial will be granted or, alternatively, a government recommendation




   Case 1:18-cr-00002 Document 50 Filed 05/21/20 Page 10 of 12 PageID #: 129
that imprisonment not be imposed—is inapplicable. In short, that requirement is replaced by the

requirement of “exceptional circumstances.” This can greatly increase the chances for release of a

defendant pleading guilty to a crime covered by Section 3143(a)(2) because for such a defendant,

as noted above, there typically is very little chance of acquittal, a new trial, or a prosecutorial

recommendation of no jail time. This—and not the elimination of the defendant’s burden to show

by clear and convincing evidence the lack of flight risk or danger to others—is the potential

advantage extended by Section 3145(c) to defendants subject to detention under Section

3143(a)(2).7

         So when Defendant states that under Christman, this Court can release (based on

“exceptional reasons”) a defendant who otherwise would be subject to detention under Section

3143(a)(2), that is correct as stated but far from the whole story. If it finds exceptional reasons,

this Court can release a defendant even if he or she otherwise would be subject to detention based

on the non-existence of the circumstances set forth in Section 3143(a)(2)(A)—provided that the

defendant can satisfy the requirement of Section 3143(a)(1)8 to show by clear and convincing

evidence that he is not a flight risk or danger to others.




           7
             As noted above, Section 3143(b) is inapplicable here because it applies to detention pending appeal. But it
is worth noting that Section 3145(c) also provides a potential benefit to a defendant subject to detention under Section
3143(b)(2) who can show by clear and convincing evidence that he or she is not a flight risk or danger to others. The
benefit is somewhat different from the benefit provided for defendants subject to detention under Section 3143(a)(2)
because Section 3143(b)(2) prescribes mandatory detention. With that realization, one can see that for a defendant
subject to detention under it, Section 3145(c) turns the situation from one of mandatory detention into one where
release is possible—provided the defendant can satisfy the requirements of Section 3143(b)(2) and demonstrate that
“exceptional reasons” for release exist. Daunting though this task may be, thanks to Section 3145(c) such a defendant
is at least not automatically and absolutely precluded from even trying to show entitlement to release.
          8
            Notably, the requirement of Section 3143(a)(1) is replicated in Section 3143(a)(2)(B). This means, among
other things, that it would be misguided to say that a defendant who can show “exceptional reasons” under Section
3145(c) need not satisfy any requirements of Section 3143(a)(2); the requirement of Section 3143(a)(2)(B) still must
be satisfied.



   Case 1:18-cr-00002 Document 50 Filed 05/21/20 Page 11 of 12 PageID #: 130
   II.      DEFENDANT DOES NOT EVEN ATTEMPT TO SATISFY, LET ALONE
            ACTUALLY SATISFY, HIS BURDEN TO SHOW BY CLEAR AND
            CONVICNING EVIDENCE THAT HE DOES NOT POSE A FLIGHT RISK OR
            DANGER TO OTHERS.

         Even if the Court assumes arguendo that Defendant has set forth “exceptional reasons” for

release within the meaning of Section 3145(c), the Court must deny the motion because Defendant

simply has not met the burden he shoulders in any event with respect to flight risk and danger to

others. In fact, Defendant does not even attempt to meet this burden. And he can hardly be blamed

for that; any such attempt would have been hubristic given the applicable facts, which the

Government has summarized in some detail (Doc. No. 45 at 2-3) and supplemented with a filing

(Doc. No. 47-1) that suggests an additional facet of danger Defendant now poses to others.

         The Court cannot and does not find by clear and convincing evidence that Defendant is

“not likely to flee or pose a danger to the safety of any other person or the community if released[.]”

18 U.S.C. § 3143(a)(1). Accordingly, his Motion (Doc. No. 42) is simply a non-starter and thus is

hereby DENIED.

         IT IS SO ORDERED.


                                                       ___________________________________
                                                       ELI RICHARDSON
                                                       UNITED STATES DISTRICT JUDGE




   Case 1:18-cr-00002 Document 50 Filed 05/21/20 Page 12 of 12 PageID #: 131
